Per Chriam,
This is an appeal from the order of the court of quarter sessions of Luzerne county, discharging a rule to show cause why the appellee should not pay to the appellant certain moneys expended for the support and maintenance of one James McDonnell, an insane pauper removed from the state hospital for the insane at Danville, where he had been placed by the appellee, to Retreat, the home maintained by the appellant for the *275maintenance of its poor persons. The facts are fully recited in the opinion of the court discharging the rule.
We are asked to quash the appeal “ on the ground that the Act of March 16, 1868, P. L. 46, providing for ‘writs of error to the judgment of the courts of quarter sessions on appeals from orders of removal of paupers ’ does not apply to decrees of the quarter sessions for the payment of money incurred in the maintenance and support of paupers removed.” This question was distinctly ruled in Poor District of Green Township v. Poor District of Highland Township, 5 Pa. Superior Ct. 199, in which the question is fully considered and where Directors of the Poor of Perry County v. Overseers of the Poor of Chillisquaque Township, 110 Pa. 153, is followed, in which latter ease the Act of April 15, 1867, P. L. 84, upon which the appellant relies, is construed against its contention. There would seem to be no room for discussion in view of these authorities. Appeal quashed.